 Case 4:16-cv-01670 Document 293 Filed on 04/17/20 in TXSD Page 1 of 8



              IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

  DHI Group, Inc. f/k/a Dice Holdings
  Inc. and RIGZONE.com, Inc.,
                     Plaintiffs,

        vs.

 David W. Kent, Jr., Single Integrated
 Operations Portal, Inc. d/b/a Oilpro, et.
 al.,
                      Defendants.
                                                  Civil Action No: 16-1670
 Single Integrated Operations Portal,
 Inc. d/b/a Oilpro and OILPRO.com,
                     Counter-Plaintiff,

        vs.

 DHI Group, Inc. f/k/a Dice Holdings
 Inc. and RIGZONE.com, Inc.,
                     Counter-Defendants.

         Defendants Rule 104 Motion on Johnson Testimony

   Defendants David W. Kent Jr. and Single Integrated Operations Portal
Inc. (“Oilpro”) ask this Court to strike from the plaintiffs’ witness list plain-
tiffs’ expert witness Dr. Shane Johnson, and preclude him from testifying at
the trial, because: (a) he will provide no fact testimony, (b) his expert testi-
mony is immaterial, (c) his expert testimony is not competent. David Kent

and Oilpro hereby renew, and incorporate by reference, the prior Motion to


                                       1
  Case 4:16-cv-01670 Document 293 Filed on 04/17/20 in TXSD Page 2 of 8




Strike Plaintiffs’ Expert Shane Johnson (Doc. 232). Alternatively, Defendants
request that the Court set this motion for an evidentiary hearing in advance

of trial at which Defendants and the Court may question Johnson regarding
his opinions.

A.      Johnson will provide no fact testimony.
      Plaintiffs list Dr. Shane Johnson as an “expert” witness only. His expert
report is in the record (Doc. 232 – Ex. G-1). Johnson is not a fact witness.

B.      Johnson’s expert damages opinion is immaterial.
      As explained in the Pre-Trial Brief of Oilpro and David Kent, submitted
with the joint pre-trial order, Johnson’s expert damages opinion is immateri-
al.
      Plaintiffs seek three categories of damages. One category is the investi-
gation and remediation costs regarding harm to their computer systems and
data. Johnson testified he has no opinion on those damages (Doc. 232 – Ex.
G at 30-31).
      Another category is “actual loss” from the alleged misappropriation of
trade secrets. In that regard, Johnson purports to calculate a “fair market
value” of the resume data David Kent downloaded—namely, the value that
Johnson says a reasonable investor would have assigned to that data (Doc.
232 – Ex. G-1 ¶ 26). As discussed in the pretrial brief, that value is not a
material issue because there is no evidence that Rigzone actually lost any

value to the resume data that Kent obtained (Doc. 232 at 21-22). As undis-
puted deposition testimony of Plaintiffs’ witnesses shows, Rigzone continued


                                        2
 Case 4:16-cv-01670 Document 293 Filed on 04/17/20 in TXSD Page 3 of 8




to use the data and its customers were unaware of the data breach. Neither
Plaintiffs (through their corporate representative on damages), nor the des-

ignated expert witness Johnson, ever evaluated the actual value of the
resume database and whether the actual value changed after the events un-
derlying this suit. So Rigzone suffered no injury—no lost profits and no
diminution in the value of its database. Thus, Johnson’s calculated “fair mar-
ket value” of the information David Kent had obtained is immaterial; that
“value” does not represent an “actual loss” to Rigzone for any purpose, under
any cause of action asserted.
     Johnson’s testimony as to unjust enrichment—the other category of dam-
ages the Plaintiffs seek—is immaterial for a similar reason. It is undisputed
that neither Oilpro nor David Kent made any actual profits or acquired any
actual financial gain from the data that David Kent downloaded. Therefore,
Johnson calculated, for “unjust enrichment” damages, a potential seven-year

income stream—i.e., profits Oilpro might have earned had it continued in
business for several years—which it didn’t (Doc. 232 – Ex. G-1 ¶¶ 37, 51,
52, 57). Johnson admits he did not calculate the actual profits of either de-

fendant (Doc. 232 – Ex. G at 15). So that opinion is immaterial, too.

C.     Johnson’s “fair market value” opinion is not competent.
     As is explained in the defendants’ Motion to Strike Plaintiffs’ Expert Shane
Johnson (Doc. 232), Johnson’s expert damages testimony on “fair market val-
ue” of the data obtained is properly excluded as not competent.



                                        3
 Case 4:16-cv-01670 Document 293 Filed on 04/17/20 in TXSD Page 4 of 8




    First, Johnson bases his opinions on false factual assumptions. “Expert
testimony that ignores existing data and is based on speculation” or that

“contains ‘elementary’ error is not helpful” and is not admissible. Fed. R.
Evid. 702 advisory committee notes 2000; see Paz v. Brush Engineered Mate-
rials, Inc., 555 F.3d 383, 389 (5th Cir. 2009) (holding that expert opinion
based on “insufficient, erroneous information,” fails the reliability standard).
    Johnson’s expert testimony assumes what he admits are incorrect facts
about an issue material to his damages theory: the number of resumes David
Kent downloaded and the number of persons “converted to Oilpro mem-
bers.” He testified:
       Q.    Did you do anything, other than take that number at face
             value, to determine whether [796,000] was the correct
             number of resumes downloaded or not?
      A.     No, that number is from the criminal and civil complaints.
      ...
      Q.     My question is did you do anything, other than take at
             face value the 796,000 number?
      A.     No.
      ...
      Q.     Dr. Johnson, am I correct that you accepted at face value
             the approximately 111,000 estimate that was given to
             you?
      A.     Yes . . .
      ...
      Q.     Did you do any diligence whatsoever to determine
             whether 111,000 is true or not true?


                                        4
  Case 4:16-cv-01670 Document 293 Filed on 04/17/20 in TXSD Page 5 of 8



        A.   No.
        Q.   And then subsequent to the number that the DOJ gave,
             you know that in the record Mr. Kent actually testified
             that number is incorrect? That's what you just said?
        A.   Yes.
        Q.   And you did [] nothing to find out which number was
             correct, 22,000 or 111,000, did you?
        A.   Correct.
        Q.   You accepted the 111,000 or over 111,000 at face value,
             right?
        A.   Correct.

(Doc. 232 Ex. G [Johnson Dep.] at 107-10, 112). He also relied on a forecast
of projected revenues without verifying the assumptions underlying that fore-
cast. His opinion based on “completely unsubstantiated factual assertions”
are inadmissible because the “existence of sufficient facts” to support an ex-
pert’s opinion “is in all instances mandatory.” Hathaway v. Bazany, 507 F.3d
312, 318-19 & n.4 (5th Cir. 2007). “A district court should not admit opinion
evidence that is connected to existing data only by the ipse dixit of the ex-
pert.” Sun Ins. Mktg. Network, Inc. v. AIG Life Ins. Co., No. 8:01-CV-2302-T-
30MSS, 2003 WL 1738838, at *3 (M.D. Fla. Mar. 27, 2003) (citations omit-

ted).
    A court must exclude expert opinions based on false “facts” or assump-
tions. A court may not properly ignore such flaws in the expert opinion
“with the shorthand remark that the jury will give it the weight it deserves.”
Joy v. Bell Helicopter Textron, Inc., 999 F.2d 549, 569 (D.C. Cir. 1993); accord

                                       5
 Case 4:16-cv-01670 Document 293 Filed on 04/17/20 in TXSD Page 6 of 8




Group Health Plan, Inc. v. Philip Morris Inc., 188 F. Supp. 2d 1122, 1134 (D.
Minn. 2002) (same).

   Second, Johnson uses no reliable methodology for calculating “fair mar-
ket value” damages. Among other things, he concedes his methodology is
unique—has not previously been used by anyone, ever tested, or subjected to
peer review—and that he did not determine what any company in the real
world would actually pay for resume data like this (Doc. 232 at 25-27). He
relied on other unreliable projections and suppositions—e.g., the extent to
which the value of companies like Rigzone derives from the number of re-
sumes in their database—as opposed to the efficiency of the on-line platform
or the services provided (Doc. 232 at 27-31).
   Pursuant to Federal Rule of Evidence 104, the Defendants ask this Court
to strike from the plaintiffs’ witness list plaintiffs’ expert witness Shane
Johnson or, alternatively, set this motion for an evidentiary hearing in ad-

vance of trial at which Defendants and the Court may question Johnson
regarding his opinions.




                                      6
Case 4:16-cv-01670 Document 293 Filed on 04/17/20 in TXSD Page 7 of 8



                           Respectfully Submitted,

                           FOLEY & LARDNER LLP

                           By: /s/ James G. Munisteri
                               James G. Munisteri
                               Texas Bar No. 14667380
                               1000 Louisiana, Suite 2000
                               Houston, Texas 77002-2099
                               Telephone: (713) 276-5500
                               Facsimile: (713) 276-5555
                               jmunisteri@foley.com

                                Sara Ann Brown
                                Texas Bar No. 24075773
                                2021 McKinney, Suite 1600
                                Dallas, Texas 75201-3340
                                sabrown@foley.com

                                Attorneys for Defendants
                                David W. Kent Jr. and Single
                                Integrated Operations Portal,
                                Inc. d/b/a Oilpro and
                                Oilpro.com




                                 7
  Case 4:16-cv-01670 Document 293 Filed on 04/17/20 in TXSD Page 8 of 8




                          Certificate of Conference

    I certify that I conferred with Plaintiffs’ counsel regarding the relief re-
quested herein, and counsel cannot agree about the disposition of the motion.


                                                     /s/ James G. Munisteri
                                                      James G. Munisteri



                            Certificate of Service

    I certify that April 17, 2020, I electronically filed the foregoing with the
Clerk of court using the CM/ECF system, which will send notification of
this filing to all counsel of record in this case.


                                                     /s/ James G. Munisteri
                                                      James G. Munisteri




                                         8
